Judgment and order affirmed, with costs. All concur, except Vaughan, J. P., who dissents and votes for reversal and .for granting a new trial unless the plaintiff stipulates to reduce the verdict to the sum of $20,000, and Williams, J., who dissents and votes for reversal and for granting a new trial on the ground that the verdict is against the weight of evidence. (Appeal from a judgment of Oswego Trial Term for plaintiff in an action for damages for death of plaintiff’s *744intestate, alleged to have resulted by reason of neglect by police to secure medical attendance for person in custody.) Present — Vaughan, J. P., Kimball, Williams, Bastow and Goldman, JJ.